Citation Nr: 1756254	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-44 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1.  Entitlement to waiver of recovery of an overpayment of VA education benefits, in the amount of $1978.00, to include whether the debt was properly created.
 
2.  Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $515.00, to include whether the debt was properly created.
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and Veteran
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
INTRODUCTION
 
The Veteran had active military service from December 1965 to June 1967.  The appellant is the Veteran's son. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from decision letters of the VA Regional Office (RO) and Education Center in Atlanta, Georgia.  In October 2014, a Board hearing was held before the undersigned.
 
In May 2014, May 2015, and June 2016, the Board remanded these issues for further development.  The record before the Board consists of both a paper claims file and Virtual VA and the Veterans Benefits Management System (VBMS) files.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In June 2016, the Board held that an August 2, 2007 letter, titled a "Notice of Disagreement," was a timely and valid claim of entitlement to waiver of recovery regarding both the $1978.00 and $515.00 overpayments.  Consequently, the Board directed the AOJ to then adjudicate whether the debts were properly created, and if so, whether the appellant was entitled to waiver of recovery of these overpayments.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017). Unfortunately, although July 2016 correspondence was sent from the Chairperson of the Committee on Waivers and Compromises to the appellant finding that the request for a waiver was denied, the subsequent supplemental statement of the case issued by the Atlanta RO again denied the claims on the basis that the appellant's request for a waiver was not timely.
 
Because the AOJ failed to implement the Board's finding that the appellant's request for a waiver of indebtedness was timely it did not adjudicate these issues under the appropriate regulations.  Hence, the issues must be remanded so that an appropriate supplemental statement of the case can be issued.  See 38 C.F.R. § 19.31 (2017); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the appellant testified in October 2014 that he was receiving approximately $700 a month from the Social Security Administration because he was disabled.  Because these records may directly relate to the question of whether collection of the debt would cause undue hardship on the debtor, information should be obtained from Social Security regarding the appellant's medical condition which resulted in the grant of these Social Security benefits.  

Finally, it does not appear that VA has received a Financial Status Report from the appellant since 2009.  Hence, he should be requested to complete a new, updated Financial Status Report prior to adjudication.
 
Accordingly, the case is REMANDED for the following action:
 
1. Contact the appellant and request that he complete a new Financial Status Report, to include reporting any income from the Social Security Administration and any other outside sources.  The appellant should also be informed that he has another opportunity to provide private treatment records, or sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain such private medical records, showing that he is unable to work and that collection of the debt would cause undue hardship.
 
2. Contact the Social Security Administration and request that agency to provide a copy of any decisions granting or denying the appellant disability benefits and showing the appellant's disability income.  All records obtained should be associated with the claims file.
 
If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
3. Thereafter, readjudicate whether overpayments of educational benefits in the amounts of $1978.00 and $515.00 were properly created.  If so, the AOJ must then adjudicate whether the appellant is entitled to a waiver of recovery of the overpayments.  The Board again notes that the appellant did submit a timely request for waiver of indebtedness.
 
If any of the benefits sought on appeal are not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

